Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				            ALLOWANCE
Allowable Subject Matter
Claims 16-35 are allowed.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art discloses or teaches a method for determining the best-performing query access path by leveraging machine learning technology comprising a combination of: analyzing, utilizing machine learning techniques, the group of features for each database query to collect query execution data observations about the plurality of database queries, creating, utilizing machine learning techniques, a mode! comprising a function to predict a resource allocation of a subsequent database query based on the observations, wherein the resource allocation comprises at least a predicted number of rows in a result set that an application will actually fetch for the subsequent database query and database resources to be adjusted accordingly for the subsequent database query and allocating, with the one or more hardware processing devices, resources to service the subsequent database query based on the predicted resources to be adjusted.

               Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458